In re James E. Lisenby, applying for remedial writs and stay order. Parish of LaSalle. Nos. 21,099 and 18,896.
Granted. The ruling of the trial judge revoking the probation which had been previously set for March 24 is reversed and set aside. The trial judge may fix another date for a revocation hearing and proceed according to law. See the following: Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973); Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).
MARCUS and WATSON, JJ„ would deny the writ.